Citation Nr: 1750507	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-28 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1990 to May 1991, February 2000 to October 2000, June 2003 to June 2004, June 2004 to December 2005, and February 2006 to September 2008.  He had additional periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Specifically, the Veteran believes that he is unable to work due to his hand disability, problems with hearing and balance, as well as pain in his knees, shoulders and back.

The Veteran filed his claim for TDIU in April 2010.  A review of the record shows that the Veteran is entitled to service connection for posttraumatic stress disorder rated as 30 percent disabling since April 30, 2010 and as 50 percent disabling since March 14, 2013; coronary artery disease rated as 10 percent disabling since September 8, 2008 and as 30 percent disabling since March 20, 2017; left shoulder degenerative arthritis with rotator cuff tear rated as 10 percent disabling since September 8, 2008 and as 20 percent disabling since March 20, 2017; right shoulder glenohumeral joint osteoarthritis and rotator cuff tear rated as 10 percent disabling since August 10, 2009 and as 20 percent disabling since May 21, 2013; bilateral thumbs degenerative joint disease rated as 10 percent disabling; left knee tendonitis rated as 10 percent disabling; right knee tendonitis rated as 10 percent disabling; L4-L5 segment minimal invasive transformal lumbar interbody (ankylosis) fusion (TLIF) back surgery rated as 10 percent disabling; tinnitus rated as 10 percent disabling; gastroesophageal reflux disease rated as 10 percent disabling; psoriasis bilateral hands rated as 60 percent disabling since September 8, 2008, 10 percent disabling since November 23, 2010, 60 percent disabling since April 17, 2012, and 10 percent disabling since May 21, 2013; and right radial head fracture, bilateral hearing loss, hypertension, left hernia repair scar, surgical scars associated with L4-L5 segment minimal invasive transformal lumbar interbody (ankylosis) fusion (TLIF) back surgery, and scar of left forearm excision of squamous cell carcinoma all rated as noncompensable, for a combined total rating of 90 percent prior to November 23, 2010, 80 percent prior to April 17, 2012, and 90 percent since April 17, 2012.  During the entire time period on appeal, the Veteran meets the combined rating requirements under 38 C.F.R. § 4.16(a) (2017) for consideration of a TDIU.

A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

There is evidence of record that suggests that the Veteran's disabilities may preclude him from substantially gainful employment, particularly his thoracolumbar spine condition disability.  The Veteran attended a VA examination in May 2017 regarding his thoracolumbar spine condition.  However, while the examiner indicated that the Veteran's back disability impacted his ability to work, the examiner did not describe the impact of the disability on the Veteran's ability to work, but instead referenced the Veteran's employment by the National Guard Reserve in November 2009.  Medical evidence also reflects that the Veteran has limitations in his ability to work due to his non-service-connected chronic obstructive pulmonary disease (COPD) disability.

Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that information as to the functional impact of the Veteran's lumbar spine disability on employment would be useful to the Board in adjudicating the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate examination to obtain an opinion regarding whether the Veteran's service-connected lumbar spine disability has affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected lumbar spine disability. 

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.  

A rationale should be given for any opinion rendered.

2.  Then, readjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


